







EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
the 1st day of August, 2020 by and between GREGORY C. ANDERSON (hereinafter
“Executive”), whose address is 1201 N. Town Center Drive, Las Vegas, Nevada
89144, and ALLEGIANT TRAVEL COMPANY, a Nevada corporation (hereinafter “the
Company”), whose address is 1201 N. Town Center Drive, Las Vegas, Nevada 89144.


W I T N E S S E T H


WHEREAS, the Company desires to employ Executive as its executive vice president
and chief financial officer, and Executive desires to be so employed pursuant to
and in accordance with the terms and conditions hereinafter set forth; and


NOW, THEREFORE, for and in consideration of the above premises, the terms and
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Executive and the
Company, it is hereby agreed as follows:


1.Employment. The Company hereby employs Executive and Executive hereby accepts
employment by the Company upon all of the terms and conditions as are
hereinafter set forth. Terms of employment with the Company are also governed by
the Company’s employment policies in effect from time to time. The Company shall
provide a copy of such employment policies to Executive upon request. In the
event of any conflict between the terms of this Agreement and the generally
applicable employment policies, the terms of this Agreement shall prevail.


2.Scope of Services.


A.Executive shall be employed by the Company as the executive vice president and
chief financial officer of the Company and its operating subsidiaries. Executive
shall report to the Company’s President or such other officer as the Company’s
Board of Directors may designate (“Supervising Officer”). Executive’s duties
shall include those indicated above and such other duties assigned to him by the
Supervising Officer from time to time.


Executive’s services are mutually agreed to be unique personal services.
Executive acknowledges that the Company is relying upon Executive’s experience,
expertise and other qualifications in entering into this Agreement. Executive
shall not assign or delegate any right, obligation or duty hereunder to any
other person or entity without the express written consent of the Company.


B.During Executive’s period of service hereunder, Executive agrees to perform
such services not inconsistent with Executive’s position as shall from time to
time be assigned to Executive by the Supervising Officer. During the term of
this Agreement, except for disability, illness and vacation periods, Executive
shall devote Executive’s full productive time, attention and energies to the
positions of executive vice president and chief financial officer of the Company
and its operating subsidiaries.


C.Executive shall be required to reside in Las Vegas, Nevada during his
employment under this Agreement.


D.Executive’s expenditure of reasonable amounts of time in connection with
outside activities, not competitive with the business of the Company, such as
outside directorships or charitable activities, shall not be considered in
contravention of this Agreement so long as such activities do not interfere with
his performance of this Agreement. Further, it is understood and agreed by the
parties hereto that Executive is entitled to engage in passive and personal
investment activities not interfering with his performance of this Agreement.



--------------------------------------------------------------------------------



3.Limitations of Duties. Executive shall not, without consent first being given
by the Company, which consent may be general authority from the Company:


A.Take part in activities detrimental to the best interests of the Company,
including rendering any services to any other firm or entity which conflict or
interfere with the performance of Executive’s duties hereunder.


B.Exceed any limitations on his authority that may be established by the Board.


C.Enter into any contract, oral or written, in the name of, for or on behalf of
the Company other than in the ordinary course of business.


D.Use any money belonging to the Company or pledge its credit other than in the
ordinary course of business.


E.Commit or suffer to be committed any act whereby the Company’s property may be
subject to attachment or seizure.


F.Cause the Company to become a guarantor, surety or endorser or give any note
for the benefit of any other person whomsoever.


Upon a breach of any provision under this Item 3, the Company shall have the
right to terminate this Agreement for Cause as set forth in Item 6E hereof and
to pursue any other remedies available to the Company as a result of such
breach.


Executive shall indemnify and hold the Company harmless from and against any and
all damages, actions, causes of action, claims and other liabilities, contingent
or otherwise, directed toward the Company by others as a result of Executive’s
violation of any of the provisions of this Item 3.


4.Compensation.


A.Base Compensation. As base compensation (“Base Salary”) for providing services
hereunder, Executive shall be paid Two Hundred Sixty Thousand Dollars ($260,000)
per annum to be paid monthly or in more frequent installments as may be agreed
upon by the Company and Executive. The salary payable to Executive shall be
inclusive of any fees received by Executive as an officer of the Company or any
other company or corporate body in which Executive holds an office as a nominee
or representative of the Company.


B.Annual Bonus. Subject to the limitations in Paragraph N below, Executive shall
be entitled to participate in the Company’s annual bonus program (if any) as in
effect from time to time and subject to meeting any requirements established for
participation in the bonus program and may also be granted a discretionary bonus
in such amount as may be determined by the Board of Directors (the “Board”) in
its sole discretion.


C.Time-Based Restricted Stock. Executive will be granted shares of restricted
stock (the “T-B Restricted Stock”) under the Company’s 2016 Long-Term Incentive
Plan as follows: (i) upon the effective date of this Agreement, 17,400 shares;
(ii) upon the first anniversary of this Agreement (if the Executive remains
actively employed as of such date), a number of shares equal to $1,975,000
divided by the closing price of the Company’s stock on such date; and (iii) upon
the second anniversary of this Agreement (if the Executive remains actively
employed as of such date), a number of shares equal to $1,975,000 divided by the
closing price of the Company’s stock on such date. Each of these grants of T-B
Restricted Stock will vest in three (3) equal annual installments commencing on
the first anniversary of each date of grant. In other words, the 2020 grant of
T-B Restricted Stock will vest in 2021, 2022 and 2023; the 2021 grant of T-B
Restricted Stock will vest in 2022, 2023 and 2024; and the 2022 grant of T-B
Restricted Stock will vest in 2023, 2024 and 2025. In the event a Change of
Control transaction is consummated prior to the forfeiture of any of T-B
Restricted Stock, any unvested T-B Restricted Stock shall automatically vest.
Each grant of T-B Restricted Stock will be subject to the terms of a Restricted
Stock Agreement to be entered into between the Company and Executive to evidence
this grant. Executive shall be entitled to vote all vested and unvested shares
of T-B Restricted Stock and to receive all dividends paid thereon, until and
unless such



--------------------------------------------------------------------------------



time as such shares of T-B Restricted Stock are forfeited in accordance with the
terms of the Restricted Stock Agreement evidencing such grant.


D.Grant on Expiration of CARES Act Compensation Limitations. As a recipient of
financial support under the Coronavirus Aid, Relief, and Economic Security Act
of 2020 (the “CARES Act”), the Company is subject to certain restrictions on
executive compensation for employees who made over $425,000 in 2019. These
restrictions will continue to apply until at least March 24, 2022 and possibly
longer. At such time as the Company is no longer subject to the restrictions on
executive compensation under the CARES Act, the Company shall grant to Executive
an additional 10,000 shares of restricted stock (the “Additional Restricted
Stock”) under the Company’s 2016 Long-Term Incentive Plan provided that the
Executive remains actively employed as of such date. The Additional Restricted
Stock will vest on the first anniversary of the date of grant. In the event a
Change of Control transaction is consummated prior to the forfeiture of the
Additional Restricted Stock, any unvested Additional Restricted Stock shall
automatically vest. The Additional Restricted Stock will be subject to the terms
of a Restricted Stock Agreement to be entered into between the Company and
Executive to evidence this grant. From and after grant, Executive shall be
entitled to vote all vested and unvested shares of the Additional Restricted
Stock and to receive all dividends paid thereon, until and unless such time as
such shares of Additional Restricted Stock are forfeited in accordance with the
terms of the Restricted Stock Agreement evidencing such grant.


E.Participation in Future Equity Grants. Subject to the limitations in Paragraph
N below, Executive shall be considered for participation in equity awards to
senior management which may be granted by the Board in the future.


F.Fringe Benefits. The Company shall provide Executive health and dental
insurance for Executive and his spouse (if married) and family and such vacation
time, sick leave and other fringe benefits, including but not limited to
participation in any pension, 401(k) and employee benefit plans that may be
maintained by the Company from time to time as are made generally available to
other management employees of the Company in accordance with Company policies.
The Company reserves the right to change the benefits available under its
benefit plans at any time or times.


G.Change of Control Benefits. In the event Executive’s employment with Company
shall cease within one (1) year after a “Change of Control” (as defined below)
as a result of termination by the Company without “Cause” (as defined in Item
6C) or termination by Executive with “Good Reason” (as defined in Item 6D),
Executive shall continue to receive his full base salary and related fringe
benefits for the remaining term of this Agreement but in no event less than six
(6) months following Executive’s termination and all outstanding stock options,
restricted stock grants and stock appreciation rights held by Executive at the
time shall become immediately vested.


H.Definition of Change of Control. For all purposes of this Agreement, a “Change
of Control” shall be deemed to have occurred if at any time after the date this
Agreement is signed: (i) by any method, transaction or series of related
transactions, more than 50% of the outstanding shares of Company or beneficial
ownership thereof are acquired within a period of one year by a person or group
(as defined in Section 13(d) of the Securities Exchange Act of 1934) other than
the members of Company’s Board, those persons who were more than 5% owners of
the Company prior to the date of this Agreement, employees of the Company and
any of their immediate family members and affiliates; (ii) there is a merger or
consolidation of the Company in which the Company is not the continuing or
surviving entity or in which the stockholders of the Company immediately before
such transaction do not own in the aggregate at least 50% of the outstanding
voting shares of the continuing or surviving entity immediately after such
transaction; (iii) there is a merger or consolidation of the Company pursuant to
which the Company’s shares are converted into cash, securities or other
property; or (iv) the Company sells, leases or exchanges all or substantially
all of its assets or the Company’s stockholders approve the liquidation or
dissolution of the Company.


I.Positive Space Travel. In recognition of Executive’s service in a senior
management role for the Company for many years, the following benefit is
provided. During the term of his employment with the Company and for a period of
five (5) years thereafter, Executive shall be entitled to passes for air travel
on the flights of the Company (and any successor-in-interest to the Company) for
Executive, his wife and children (up to age 21) on a positive space basis at no
cost to Executive.



--------------------------------------------------------------------------------



J.Expense Reimbursement. In addition, the Company shall reimburse Executive for
any expenses incurred by Executive in connection with the business of the
Company, as approved by the Company. These expenses may include expenses for
travel, business promotion, association memberships, and any other expenses as
may be approved by the Supervising Officer from time to time. The Company shall
reimburse Executive for such out-of-pocket expenses by the tenth (10th) day of
the month following the month in which such expenses were incurred (and
appropriate documentation thereof has been provided to the Company). The Company
may issue to Executive a company credit card. In such event, Executive agrees to
use such card only for the expenses reimbursable under this paragraph. Executive
agrees to keep the card securely. In the event of loss or theft, the issuing
authority and the Company shall be informed immediately. The card shall be
returned to the Company forthwith on the termination of Executive’s employment
for any reason whatsoever.


K.Payroll Taxes. Executive shall bear full responsibility for the employee
portion of all payroll taxes. Such amounts may be paid, at Executive’s request,
by the cancellation of such number of shares of Restricted Stock as may be
necessary to fund the payroll tax obligation based on a value equal to the
closing stock price of the Company’s stock on the last trading day prior to the
date of vesting.


L.Deductions. Deductions shall be made from Executive’s salary for social
security, Medicare, federal and state withholding taxes, and any other such
taxes as may from time to time be required by governmental authority.


M.Clawback Agreement. In accordance with the Company’s clawback policy,
Executive hereby agrees to reimburse the Company for all or any portion of any
bonuses or incentive or equity-based compensation if the Compensation Committee
in good faith determines: (a) the payment or grant was based on the achievement
of certain financial results that were subsequently the subject of a material
financial restatement (other than as a result of a change in accounting
principles) and a lower payment or award would have occurred based upon the
restated financial results; or (b) the Executive engaged in fraud or intentional
misconduct related to the Company or its business. In each such instance, the
Company will, to the extent practicable and allowable under applicable law,
require reimbursement of any bonus or incentive or equity based compensation
awarded or effect the cancellation of any unvested or deferred stock awards
previously granted to the Executive in the amount by which the Executive’s bonus
or incentive or equity based compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results,
or such other amount as determined by the Compensation Committee, provided that
the Company will not be entitled to recover bonuses or incentive or equity based
compensation paid more than three years prior to the date the applicable
restatement is disclosed.


N.CARES Act Limitations on Compensation. Notwithstanding anything herein to the
contrary, in no event shall any cash or stock-based compensation under this
Agreement (whether upon payment, grant, vesting or accelerated vesting) exceed
the limitations imposed upon the Company by virtue of accepting support from the
U.S. Treasury under the CARES Act so long as those restrictions remain in
effect. In the event of any such restriction, the parties agree to use good
faith to negotiate an arrangement to provide the same value of compensation to
Executive at a later time or on other terms but in compliance with the CARES
Act.


O.Release Required for Post-Termination Benefits. Notwithstanding anything
herein to the contrary, the acceleration of vesting of Restricted Stock,
continued payment of salary after termination and other post-termination
benefits shall be available to Executive under Items 4C, 4D, 4G, 4I, 6C and 6D
in each case, if and only if Executive has executed and delivered to the Company
a release in the form attached hereto as Exhibit A or in such other form agreed
to by the parties and only so long as Executive has not revoked such general
release.


5.Term. The initial term of this Agreement shall commence as of the date hereof
(the “Effective Date”) and shall continue until July 31, 2023. The term of the
Agreement shall expire on such date absent a renewal signed by both parties.


6.Termination:


A.This Agreement shall be terminated upon Executive’s death or upon a physician
certified disability which permanently or indefinitely renders Executive unable
to perform his usual duties on behalf of the Company. In the event of
Executive’s termination of employment as a result of death or such a disability,
all



--------------------------------------------------------------------------------



outstanding stock options, restricted stock grants and stock appreciation rights
held by Executive at the time shall become immediately vested.


B.Executive may, without “Good Reason” (as defined in paragraph D below),
terminate this Agreement by giving to the Company sixty (60) days written notice
and such termination shall be effective on the date specified by Executive but
in no event earlier than the sixtieth (60th) day following the date of such
notice. In such event, Executive shall continue to render his services up to the
Termination Date (as hereinafter defined) if so requested by the Company. In the
event of such a resignation without Good Reason, all then unvested stock
options, restricted stock grants and stock appreciation rights held by Executive
shall be immediately forfeited.


C.The Company may, without “Cause” (as defined in paragraph E below), terminate
this Agreement at any time by giving to Executive written notice and such
termination shall be effective on the date specified by the Company. At the
option of the Company, Executive shall immediately cease performing his duties
hereunder upon receipt of the notice. If terminated without Cause pursuant to
this paragraph C, Executive shall continue to receive his full base salary and
related fringe benefits for the remaining term of this Agreement (but in no
event for less than six (6) months following Executive’s termination and all
outstanding stock options, restricted stock grants and stock appreciation rights
held by Executive at the time shall become immediately vested.


D.Executive may terminate this Agreement immediately for “Good Reason”. For
purposes of this Agreement, Good Reason shall be defined as (i) failure of the
Company to make any payment or provide any benefit to Executive hereunder, which
failure is not cured within thirty (30) days after the Company’s receipt of
written notice of such default, or (ii) a material diminution of Executive’s
duties and responsibilities or his title without Executive’s consent, or (iii)
the principal location at which Executive is to perform his duties is relocated
to a place more than fifty (50) miles from Las Vegas, Nevada. Any termination
under this paragraph D shall take effect immediately upon the Company’s receipt
of written notice from Executive after the expiration of any applicable cure
period. If Executive terminates this Agreement for “Good Reason” pursuant to
this paragraph D, Executive shall continue to receive his full base salary and
related fringe benefits for the remaining term of this Agreement but in no event
less than six (6) months following Executive’s termination and all outstanding
stock options, restricted stock grants and stock appreciation rights held by
Executive at the time shall become immediately vested.


E.The Company may terminate this Agreement immediately for “Cause”. For purposes
of this Agreement, “Cause” shall be defined as any of the following: (i)
Executive shall commit a felony or other act involving moral turpitude, which
other act is materially detrimental to the Company; (ii) Executive shall
knowingly commit any act of prohibited conduct as set forth in Item 3 of this
Agreement; (iii) Executive shall commit any act, specifically including but not
limited to drug or alcohol abuse, which act is materially harmful to the
Company, or which in the reasonable opinion of the Company’s Board brings the
Company into disrepute; (iv) Executive shall commit any act of fraud,
dishonesty, theft or misappropriation, whether or not related to his activities
on behalf of the Company, including providing false reports or accounts to the
Company or deliberately making false statements about the Company, its services,
employees, customers or suppliers; (v) intentional or repeated material neglect
of Executive’s duties; (vi) breach by Executive of any other material provision
of this Agreement; (vii) Executive shall become the subject of a bankruptcy
proceeding or otherwise make an arrangement or composition with creditors
generally; (viii) Executive shall engage in anti-social behavior (such as
fighting, indecency, harassment, sexual or racial harassment or discrimination,
intimidation of others, physical violence or assault) during the course of
performing duties for the Company or against another employee outside of work;
(ix) Executive shall have possession of illegal drugs at the Company’s
workplace; or (x) Executive shall perform duties in a negligent or dangerous
manner which causes or is likely to cause material loss or injury. This
Agreement may not be terminated by the Company under subclause (v), (vi) or (x)
of this Item unless and until the Company has provided Executive with written
notice of such violative conduct and Executive has failed to cure (or fails to
commence and thereafter diligently pursue the cure) such act within thirty (30)
days after Executive’s receipt of such written notice; provided, however, that
no right to cure shall be available for a second or subsequent violation of the
same provision within any twelve (12) month period. Any termination under this
paragraph E shall take effect immediately upon Executive’s receipt of written
notice from the Company or expiration of any applicable cure period, whichever
is later. The failure of the Company to terminate this Agreement for cause as a
result of any of the foregoing at any one or more times shall not affect the
Company’s ability to terminate this Agreement for cause as a result of the
subsequent occurrence of any act giving rise to “cause” hereunder, provided that
Executive is still provided with a



--------------------------------------------------------------------------------



notice to cure if applicable in accordance with the above. In the event of a
termination for Cause, all then unvested stock options, restricted stock grants
and stock appreciation rights held by Executive shall be immediately forfeited.


F.Upon termination, Executive shall have no obligation to provide any additional
services, and except as expressly provided above, the Company shall only be
obligated pay to Executive the portion of any amounts due as of the termination
date, together with all unreimbursed out-of-pocket expenses incurred by
Executive.


G.Termination of Executive’s Obligations. In the event of the termination of
Executive’s employment during the term of this Agreement, Executive’s
obligations under Item 7 of this Agreement shall survive the expiration of the
term of this Agreement without renewal and termination of Executive’s employment
as provided in such Item. Unless the parties to this Agreement mutually agree to
extend the term of this Agreement, the restrictions under Item 7 of this
Agreement shall no longer apply after the expiration of the term of this
Agreement if Executive continues to be employed by the Company at that time.


H.Resignation of Positions upon Termination. On the termination of this
Agreement for any reason whatsoever, Executive shall at the request of the
Company immediately resign (without prejudice to any claims which Executive may
have against the Company arising out of this Agreement or the termination
thereof) from all and any offices which Executive may hold as an officer or
member of the Board of the Company and from all other appointments or offices
which Executive holds as a nominee or representative of the Company and if
Executive should fail to do so, the Company is hereby irrevocably authorized to
appoint another person in Executive’s name and on Executive’s behalf to sign any
documents or do any thing necessary or requisite to effect such resignation(s)
and/or transfers.


I.Termination Date. For all purposes of this Agreement the “Termination Date”
shall refer to the effective date of termination as set forth above.


7.Restrictive Covenants. As a material inducement to the Company’s employment of
Executive, the provisions of this Item 7 shall apply.


A. For purposes of this Item, the following terms and provisions shall have the
following meanings:


(i) “Prohibited Time Period” shall mean the period beginning on the date of
execution hereof and ending on the date that is twelve (12) months after the
termination of employment for any reason whatsoever of Executive.


(ii) “Prohibited Business” shall mean the business of providing charter or
scheduled airline service. The Prohibited Business shall include, but is not
limited to, employment with an existing airline or with a group which within one
(1) year prior to the termination of Executive’s employment or after the
termination of employment, begins to take steps to form a start-up airline.


(iii) “Prohibited Geographic Area” shall mean the conduct of the Prohibited
Business within the United States or to the United States from Mexico, Canada or
the Caribbean, whether he is physically located in the Prohibited Geographic
Area or whether he is in contact with others located in the Prohibited
Geographic Area. Executive acknowledges that he and the Company have agreed that
Executive’s services will benefit the Company throughout the Prohibited
Geographic Area.


(iv) “Prohibited Capacity” shall mean service in the capacity of an executive or
in such other management position or as a significant equity owner or
consultant, , in which capacities Executive acknowledges that he has served or
will serve the Company and its subsidiaries during the course of his employment
for the Company.


(v) “Prohibited Party” shall mean all travel partners of the Company who (a)
have contracted for regular chartered air service with the Company during the
one (1) year period prior to the date of termination of employment, or (b) whose
services are sold by the Company to produce ancillary third party revenue



--------------------------------------------------------------------------------



(such as Enterprise Rent-a-Car), (c) have been solicited as potential travel
partners of the Company at a meeting held at any time during the one (1) year
period prior to the date of termination of employment of Executive.


(vi) “Prohibited Employee” means any employee, independent contractor or
consultant of the Company who worked for the Company at any time within six (6)
months prior to the termination of employment of Executive; provided, however,
that the term “Prohibited Employee” shall not include any employee who had not
been employed by the Company within the one (1) year period immediately
preceding the date contacted by Executive for subsequent employment.


B. Executive agrees that during the Prohibited Time Period, he shall not, for
any reason, without the prior written consent of the Company, on his own behalf
or in the service or on behalf of others, serve in a Prohibited Capacity in the
Prohibited Business in the Prohibited Geographic Area.


C. Executive covenants and agrees that during the Prohibited Time Period, he
shall not, for any reason, directly or indirectly (whether as officer, director,
consultant, employee, representative, agent, partner, owner, stockholder or
otherwise), (i) solicit charter air services from, or market charter air
services to, any Prohibited Party, or (ii) enter into a transaction with such
Prohibited Party as a result of which the Prohibited Party does, or is likely
to, reduce the amount of business between the Prohibited Party and the Company.


D. Executive agrees that during the Prohibited Time Period, he shall not, for
any reason, without the prior written consent of the Company, on his own behalf
or in the service or on behalf of others, hire any Prohibited Employee or
request or induce any Prohibited Employee to terminate that person’s employment
or relationship with the Company or to accept employment with any other person.


E. The parties agree that: (i) the covenants and agreements of Executive
contained in this Item are reasonably necessary to protect the interests of the
Company in whose favor said covenants and agreements are imposed in light of the
nature of the Company’s business and the professional involvement of Executive
in such business; (ii) the restrictions imposed by this Item are not greater
than are necessary for the protection of the Company in light of the substantial
harm that the Company will suffer should Executive breach any of the provisions
of said covenants or agreements; (iii) the covenants and agreements of Executive
contained in this Item have been independently negotiated between the parties
and served as a material inducement for the Company to enter into this
Agreement; (iv) the period and geographical area of restriction referred to in
this Item are fair and reasonably required for the protection of the Company;
and (v) the nature, kind and character of the activities Executive is prohibited
to engage in are reasonable and necessary to protect the Company in that the
Company will rely on Executive for those important aspects of its business.


F. Executive acknowledges that a material breach by Executive of any part of
this Item will result in irreparable and continuing damage to the Company and
any material breach or threatened breach of the covenants provided in this Item
shall be subject to specific performance by temporary as well as permanent
injunction or any other equitable remedies of any court of competent
jurisdiction.


G. The covenants and agreements on the part of Executive contained in this Item
shall be construed as agreements independent of any other agreement between
Executive and the Company. The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
each of such covenants and agreements or otherwise affect the remedies to which
the Company is entitled hereunder.


H. If the provisions of this Item 7 should ever be adjudicated to exceed the
time, geographic or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic or other limitation permitted by applicable law.


I. Nothing contained in this Item shall restrict Executive from being a not more
than 1% stockholder (but not an officer, director, employee, consultant or
advisor) of any corporation that directly or indirectly competes with the
Company provided the stock of such competing corporation is publicly held and
listed on a national stock exchange.





--------------------------------------------------------------------------------



8.Confidential Information.


A.During the period beginning on the execution date of this Agreement and ending
on the fifth (5th) anniversary of any termination or expiration of this
Agreement, Executive agrees that he shall not, except in pursuit of the
Company’s business or with the prior written consent of the Company, for his own
benefit or for the benefit of any other person or entity:


i.directly or indirectly disclose, reveal, report, duplicate or transfer any
Confidential Information to any other person or entity outside of the Company;


ii.directly or indirectly aid, encourage, direct or allow any other person or
entity outside of the Company to gain possession of or access to Confidential
Information;


iii.directly or indirectly copy or reproduce Confidential Information, except as
required as part of Executive’s duties; or


iv.directly or indirectly use, sell or exploit any Confidential Information or
aid, encourage, direct or allow any other person or entity to use, sell or
exploit any Confidential Information.


This covenant shall not apply to any Confidential Information now or hereafter
voluntarily disseminated by the Company to the public, or which otherwise has
become part of the public domain through means other than a breach of
Executive’s duty of confidentiality hereunder. “Confidential Information”, for
purposes of this Agreement, shall mean information of the Company that
constitutes a trade secret or confidential information under Nevada law and
shall include, but not be limited to, all relevant information (whether or not
reduced to writing and in any and all stages of development), concerning the
Company and its services, plans, business practices, methods of operation,
financial information, names or lists of names of employees, contractors,
suppliers and customers, employee compensation and benefits, other personal
employee information, interpretations, surveys, forecasts, marketing plans,
development plans, notes, reports, market analyses, specialized software and
databases and other information related to suppliers and customers that could be
used as a competitive advantage by competitors if revealed or disclosed to such
competitors or to persons or entities revealing or disclosing same to such
competitors; together with any and all extracts, summaries and photo, electronic
or other copies or reproductions, in whole or in part, stored in whatever
medium. Confidential Information also includes business information of the
Company now known by Executive, or in Executive’s possession, or hereafter
learned or acquired by Executive that derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential. Executive acknowledges that the
Confidential Information is secret, confidential and proprietary to the Company
and has been or will be disclosed to and/or obtained by Executive in confidence
and trust for the sole purpose of using the same for the sole benefit of the
Company.


B.Executive hereby acknowledges and agrees that (i) the Company has expended
considerable and substantial time, effort and capital resources to develop the
Confidential Information, (ii) the Confidential Information is innovative and
must receive confidential treatment to protect the Company's competitive
position in the market and the Company's proprietary interest therein from
irreparable damage, (iii) Executive, by virtue of his relationship with the
Company, has had and will have access to the Confidential Information, and (iv)
the Confidential Information and all physical embodiments or other repositories
of the same shall be and at all times remain the sole and exclusive property of
the Company.


C.Since irreparable harm will otherwise result to the Company in the event of a
breach or threatened breach by Executive of the provisions of Item 8A, the
Company shall be entitled to an injunction restraining Executive from
disclosing, in whole or in part, any Confidential Information, or from rendering
any services to any person, firm, company, association or other entity to whom
such Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed. Executive waives any requirement for the Company to
post a bond or prove actual economic damage prior to seeking injunctive relief.



--------------------------------------------------------------------------------



9.Company Property.


A.Executive acknowledges that all recorded information, including without
limitation all notes, memoranda, records, laboratory reports, documents, papers,
computer disks, tapes or other storage media and all other papers and documents
whatsoever which may have been prepared by Executive or have come into
Executive’s possession or control in the course of employment with the Company
(the “Documents”) and other materials owned or used by the Company shall at all
times remain the sole property of the Company.


B.Executive agrees to promptly, upon request of the Company and in any event
upon the termination of Executive’s employment with the Company for any reason
whatsoever, forthwith return to the Company all property whatsoever belonging to
the Company including, without limitation, any laptop computer belonging to the
Company, security passes, credit cards and all copies of the Documents which
have come into Executive’s possession or control in the course of employment
with the Company and Executive shall not be entitled to and shall not retain any
copies thereof.


10.Professional Responsibility.


A.Executive agrees that he will provide in connection with the performance of
all services under this Agreement the skill and diligence normally provided by
competent professionals in the performance of services similar to that
contemplated by this Agreement.


B.Both parties acknowledge and agree that a fiduciary and confidential
relationship has commenced and will continue to exist between them and that said
relationship will continue during the term of this Agreement.


C.Executive represents that he has no conflicts of interest in rendering his
professional services to the Company.


D.Executive shall not during the course of his employment (except as a
representative or nominee of the Company or otherwise with the prior consent in
writing of the Board) be directly or indirectly engaged, concerned or interested
in any other business which: (i) is wholly or partly in competition with any
business carried on by the Company by itself or in partnership, common ownership
or as a joint venture with any third party; or (ii) is a supplier to or customer
of the Company, provided that Executive may own not more than one percent (1%)
of the issued shares of any company which is publicly held and listed on a
national stock exchange or on the Nasdaq Stock Market.


E.Subject to any regulations from time to time issued by the Company, Executive
shall not receive or obtain directly or indirectly any discount, rebate,
commission or other inducement in respect of any sale or purchase of any goods
or services effected or other business transacted (whether or not by Executive)
by or on behalf of the Company and if Executive (or any firm or company in which
Executive is directly or indirectly engaged, concerned or interested) shall
obtain any such discount, rebate, commission or inducement, Executive shall
account to the Company for the amount received by Executive or the amount
received by such firm or company.


F.As an inducement to the Company to enter into this Agreement, Executive
represents and warrants that: (i) he is not a party to any other agreement or
obligation for personal services; (ii) there exist no impediments or restraints,
contractual or otherwise, on Executive’s power, right or ability to enter into
this Agreement and to perform his duties and obligations hereunder; (iii) the
performance of his obligations under this Agreement do not and will not violate
or conflict with any agreement relating to confidentiality, non-competition or
exclusive employment to which Executive is or was subject; and (iv) Executive
has not been involved in any legal proceedings that would be required to be
disclosed in response to Item 401(f) of Regulation S-K promulgated under the
Securities Act of 1933, as amended. As an inducement to Executive to enter into
this Agreement, the Company represents and warrants that there exist no
impediments or restraints, contractual or otherwise, on the Company’s power,
right or ability to enter into this Agreement and to perform its duties and
obligations hereunder.


11.Ownership of Works and Materials.



--------------------------------------------------------------------------------



A. Executive agrees that all Works (as defined below) and Materials (as defined
below) are the sole and exclusive property of the Company.


B. Executive also specifically acknowledges and agrees that any tangible
expression of any Works or Materials were developed, made or invented
exclusively for the benefit of and are the sole and exclusive property of the
Company or its successors and assigns as “works for hire” under Section 201 of
Title 17 of the United States Code.


C. In the event that any Works or Materials are deemed not to be a work for
hire, Executive agrees to assign, and does hereby irrevocably assign, to the
Company all of his right, title and interest in and to such Works and Materials.
Executive further agrees to take any actions, including the execution of
documents or instruments, which the Company may reasonably require to effect
Executive’s assignment of rights pursuant to this Item 11C, and Executive hereby
constitutes and appoints, with full power of substitution and resubstitution,
the Company as Executive’s attorney-in-fact to execute and deliver any documents
or instruments which Executive has agreed to execute and deliver pursuant to
this Item 11C.


D. Executive hereby waives and releases in favor of Company all rights in and to
the Works and Materials and agrees that Company shall have the right to revise,
condense, abridge, expand, adapt, change, modify, add to, subtract from,
re-title or otherwise modify the Works and Materials without Executive’s
consent.


E. For purposes of this Item 11, “Works” means any work, studies, reports or
analyses devised, developed, designed, formulated or reduced to writing by
Executive at any time while Executive is or has been employed by the Company,
including, without limitation any and all compositions or works of authorship,
concepts, compilations, abridgments, or other form in which Executive may
directly or indirectly recast, transform or adapt any of the foregoing.


F. For purposes of this Item 11, “Materials” means any product, model, document,
instrument, report, plan, proposal, specification, manual, tape, and all
reproductions, copies or facsimiles thereof, or any other tangible item which in
whole or in part contains, embodies or manifests, whether in printed,
handwritten, coded, magnetic, digital or other form, any Works.


G. In order to avoid any ambiguity in connection with the creation of any Work
which Executive claims is not covered by this Agreement, Executive agrees to
disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Executive at
any time while Executive is or has been employed by the Company. Such disclosure
shall be made promptly upon development, design or formulation with respect to
any Works created while Executive is employed by the Company, and shall be
disclosed in writing pursuant to such form as the Company may from time to time
provide


12.Business Opportunities. For so long as Executive is employed by the Company,
Executive will not, without the prior written consent of the Company (which
consent may be withheld by the Company in the exercise of its absolute
discretion), engage, directly or indirectly, in any business, venture or
activity that Executive is aware or reasonably should be aware that the Company
or any affiliate of the Company is engaged in, intends at any time to become
engaged in, or might become engaged in if offered the opportunity, or in any
other business, venture or activity if the Company reasonably determines that
such activity would adversely affect the business of the Company or any
affiliate thereof or the performance by Executive of any of Executive’s duties
or obligations to the Company.


13. Privacy Waivers.


A.The Company reserves the right to stop and search any employee or property of
any employee when entering or leaving the Company’s premises.


B.The Company reserves the right to monitor at any time telephone calls,
electronic communications and information transmitted on Company networks or on
computer equipment which is owned by the Company or on computers on Company
premises that are used for Company business.



--------------------------------------------------------------------------------



14.Notice. All notices required or sent hereunder shall be sent by personal
delivery, overnight priority mail via a nationally recognized overnight delivery
company, or by certified mail, return receipt requested to the address of the
party entitled to receive the notice as set forth above. Notices sent in
accordance with this paragraph shall be deemed received upon personal delivery,
one (1) business day after delivery to a nationally recognized overnight
delivery company or five (5) days after mailed, as aforesaid.


15.Breach by the Company. If there is a dispute regarding the payment of any sum
by the Company hereunder, the Company shall not be deemed to have failed to have
made a payment hereunder if pending the resolution of such dispute, the Company
pays the amount in dispute into court or into an escrow account at the Company’s
bank or with the Company’s counsel.


16.Remedies Not Exclusive. The rights, remedies and benefits herein expressly
specified are cumulative and not exclusive of any rights, remedies or benefits
which any party may otherwise have.


17.Invalid Provisions. The invalidity of any one or more of the clauses or words
contained in this Agreement shall not affect the reasonable enforceability of
the remaining provisions of this Agreement, all of which are inserted herein
conditionally upon being valid in law; and in the event that one or more of the
words or clauses contained herein shall be invalid, this instrument shall be
construed as if such invalid words or clauses had not been inserted or,
alternatively, said words or clauses shall be reasonably limited to the extent
that the applicable court interpreting the provisions of this Agreement
considers to be reasonable.


18.Binding Effect. This Agreement, as it relates to restrictions applicable to
Executive, is a personal contract and the rights and interests of Executive
hereunder may not be sold, transferred, assigned, pledged or hypothecated.
However, this Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns including, without limitation, any
corporation or other entity into which Company is merged or which acquires all
or substantially all of the outstanding ownership interests or assets of
Company.


19.Jurisdiction. Each of the undersigned further agrees that any action or
proceeding brought or initiated in respect of this Agreement may be brought or
initiated in the United States District Court for the State of Nevada or in any
District Court located in Clark County, Nevada, and each of the undersigned
consents to the exercise of personal jurisdiction and the placement of venue in
any of such courts, or in any jurisdiction allowed by law, in any such action or
proceeding and further consents that service of process may be effected in any
such action or proceeding in the manner provided in Section 14.065 of the Nevada
Revised Statutes or in such other manner as may be permitted by law. Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


20.Attorney’s Fees. In the event an action is taken by either party to enforce
this Agreement or resolve a dispute in connection herewith, the prevailing party
shall be entitled to recover the costs incurred with the prosecution and defense
of such action, including reasonable attorney’s fees.


21.Miscellaneous. This Agreement shall be construed under and governed by the
laws of the State of Nevada other than its conflicts of laws principles. This
Agreement contains the complete understanding of the parties with respect to the
subject matter of this Agreement and supersedes all other prior agreements,
understandings and negotiations relating to the same subject matter. This
Agreement may only be modified by a written instrument signed by each of the
parties hereto. No provisions of this Agreement will be interpreted in favor of,
or against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof. Failure to require strict compliance with any term or provision of
this Agreement shall not constitute a waiver of a party’s right to insist upon
strict compliance with each and every provision of this Agreement. No waiver of
any terms and conditions of this Agreement shall be deemed to be a waiver of any
subsequent breach of that or any other term of condition. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and same instrument.
The provisions of Item 3 (the last paragraph), 4D, 4I, 4M, 4N, 6H, 7, 8, 9, 11
and 14 through 21 shall survive the termination of this Agreement and
Executive’s employment with the Company. This Agreement may be executed by any
party by delivery of a facsimile signature, which signature shall have the same
force as an original signature. Any party which delivers a facsimile signature
shall promptly thereafter deliver an originally executed signature to the other



--------------------------------------------------------------------------------



party; provided, however, that the failure to deliver an original signature page
shall not affect the validity of any signature delivered by facsimile. The
paragraph headings contained in this Agreement are for reference only and shall
not be deemed to impart substantive meeting to any provision of this Agreement.
Each party has had the opportunity to be represented by counsel of its choice in
negotiating this Agreement. This Agreement shall therefore be deemed to have
been negotiated and prepared at the joint request and direction of the parties,
at arm’s length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms and without favor to any party.


[SIGNATURE PAGE FOLLOWS]






IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.


EXECUTIVE:



/s/ Gregory C. Anderson



COMPANY:


ALLEGIANT TRAVEL COMPANY



/s/ John RedmondTitle: President























Exhibit A
Form of Release
THIS RELEASE (the “Release”) is entered into between Gregory C. Anderson
(“Executive”) and Allegiant Travel Company, a Nevada corporation (the
“Company”), for the benefit of the Company. The entering into and non-revocation
of this Release is a condition to Executive’s right to receive certain payments
under Items 4C, 4D, 4G, 4I, 6C and 6D of the Employment Agreement entered into
by and between Executive and the Company, effective as of August 1, 2020 (the
“Employment Agreement”). Capitalized terms used and not defined herein shall
have the meaning provided in the Employment Agreement.


Accordingly, Executive and the Company agree as follows.


1. In consideration for the payments and other benefits provided to Executive
under Items 4C, 4D, 4G, 4I, 6C and 6D (as applicable) of the Employment
Agreement to which Executive would not otherwise be entitled, Executive
represents and agrees, as follows:


(a) Executive, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasors”), hereby irrevocably
and unconditionally releases, acquits and forever discharges



--------------------------------------------------------------------------------



and agrees not to sue the Company or any of its subsidiaries, divisions,
affiliates and related entities and its current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from all claims, rights and liabilities up to and including the date of this
Release arising from or relating to Executive’s employment with, or termination
of employment from, the Company, under the Employment Agreement and from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local statute, law, order or ordinance, including any rights or claims
arising under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.
(“ADEA”), or any other federal, state or municipal ordinance. Nothing contained
herein shall restrict the parties’ rights to enforce the terms of this Release.


(b) To the maximum extent permitted by law, Executive agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release.


(c) Notwithstanding the foregoing, this Release specifically excludes (i) any
unpaid base salary or benefits accrued through the date of Executive’s
termination of employment, (ii) Executive’s rights and the Company’s obligations
under Items 4C, 4D, 4G, 4I, 6C and 6D (as applicable) of the Employment
Agreement, (iii) claims for unemployment benefits, (iv) Executive’s vested
account balance, if any, in the Company’s 401(k) plan, and (v) Executive’s
right, if any, to elect continued group health coverage for himself and his
eligible family members under Part 6 of Title I of ERISA. Nothing contained in
this Release shall release Executive from his obligations, including any
obligations to abide by restrictive covenants under the Employment Agreement or
any other agreement that continue or are to be performed following termination
of employment.


(d) The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasors may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.


2. Executive acknowledges that the Company has specifically advised him of the
right to seek the advice of an attorney concerning the terms and conditions of
this Release. Executive further acknowledges that he has been furnished with a
copy of this Release, and he has been afforded twenty-one (21) days in which to
consider the terms and conditions set forth above prior to this Release. By
executing this Release, Executive affirmatively states that he has had
sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Executive further agrees that he has carefully read this Release and
fully understands its terms. Executive understands that he may revoke this
Release within seven (7) days after signing this Release. Revocation of this
Release must be made in writing and must be received by [●] at [●] within the
time period set forth above.


3. This Release will be governed by and construed in accordance with the laws of
the state of Nevada, without giving effect to any choice of law or conflicting
provision or rule (whether of the state of Nevada or any other jurisdiction)
that would cause the laws of any jurisdiction other than the state of Nevada to
be applied. In furtherance of the foregoing, the internal law of the state of
Nevada will control the interpretation and construction of this agreement, even
if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. The
provisions of this Release are severable, and if any part or portion of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he does not exercise his
right of revocation as described above. If Executive fails to sign and deliver
this Release or revokes his signature, this Release will be without force or
effect, and Executive shall not be entitled to those



--------------------------------------------------------------------------------



payments or benefits under Items 4C, 4D, 4G, 4I, 6C or 6D of the Employment
Agreement, as applicable, which are conditioned upon the execution of this
Release.






